United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dean T. Albrecht, for the appellant
Office of Solicitor, for the Director

Docket No. 09-856
Issued: November 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11 2009 appellant filed a timely appeal from April 25 and August 15, 2008
and January 16, 2009 merit decisions of the Office of Workers’ Compensation Programs.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had any
employment-related disability or medical condition after November 28, 2007 causally related to
her March 31, 2004 employment injury.
FACTUAL HISTORY
On April 5, 2004 appellant, then a 52-year-old data conversion operator, filed a claim for
an occupational disease alleging that on March 31, 2005 she developed arthritis, fibromyalgia
and carpal tunnel syndrome due to repetitive keying on data entry equipment and having a chair

with no armrests which caused strain on her neck, shoulders and arms.1 On June 1, 2005 the
Office accepted her claim for bilateral carpal tunnel syndrome. It subsequently accepted
aggravation of fibromyalgia, resolved, temporary aggravation of migraine headaches, resolved,
right arm reflex sympathetic dystrophy (RSD) and right medial nerve neuralgia that was
secondary to her right carpal tunnel release surgery.2 Appellant began receiving wage-loss
compensation on May 19, 2004. A May 12, 2005 electromyogram (EMG) and nerve conduction
study (NCS) revealed no evidence of carpal tunnel syndrome.
In reports dated January 17 and April 3, 2007, Dr. Daniel J. Schwartz, a Board-certified
internist specializing in sleep disorders, stated that appellant underwent a sleep study that did not
reveal significant respiratory abnormality (sleep apnea). He diagnosed a primary sleep disorder,
associated with difficulty both in initiating and maintaining sleep. Dr. Schwartz did not address
the cause of the sleep disorder.
On May 1, 2007 Dr. Lisa Flaherty, Board-certified in neurology by the American
Osteopathic Association and an Office referral physician, reviewed appellant’s medical history
and provided detailed findings on physical examination. She found no evidence of residuals of
appellant’s accepted bilateral carpal tunnel syndrome, RSD, fibromyalgia or migraines.
Dr. Flaherty indicated that the accepted condition of right medial nerve neuralgia had not
resolved but it was not disabling. She indicated that appellant’s sleep disorder and depression
were not work related.
By decision dated December 26, 2007, the Office terminated appellant’s wage-loss
compensation and medical benefits effective November 28, 2007, with the exception of medical
treatment for her right medial nerve neuralgia, on the grounds that the weight of the medical
evidence established that she had no continuing disability or medical condition causally related
to her March 31, 2004 employment injury. By decisions dated January 25, April 25 and
August 15, 2008, it denied modification of its December 26, 2007 termination decision.3
In reports dated February 5 and September 9, 2008, Dr. Raj M. Eliazer, a physician
specializing in clinical neurophysiology, reviewed appellant’s medical history and provided
findings on physical examination. He diagnosed bilateral carpal tunnel syndrome, fibromyalgia,
RSD and anxiety. Dr. Eliazer did not address the cause of these conditions.
In a May 20, 2008 report, Dr. Kenneth P. Botwin, a Board-certified physiatrist, noted that
he examined appellant as a new patient who had lumbar and cervical spine pain, right shoulder
pain and right hand pain which she attributed to her employment. He provided physical findings
on examination and diagnosed cervical spine stenosis and neuritis, carpal tunnel syndrome and

1

Appellant has another accepted work injury for cervical, thoracic and lumbar strains sustained on
April 17, 2002.
2

The Office noted that appellant’s preexisting medical conditions included fibromyalgia, chronic fatigue
syndrome, osteoarthritis and migraine headaches.
3

On March 19, 2008 appellant requested that her claim be expanded to include depression. She alleged that
constant pain from her accepted medial nerve neuralgia caused her depression.

2

“pain in limb.” Dr. Botwin did not opine as to the cause of these conditions. He recommended
an EMG and NCS and consultation with an orthopedic spine surgeon.
In a June 11, 2008 report, Dr. Anthony F. Kirkpatrick, a physician specializing in pain
medicine, reviewed the medical history and provided findings on physical examination. He
noted that appellant had significant swelling in her right hand and two trigger points in the right
shoulder. An infrared scanner revealed that appellant’s right forearm was two degrees cooler
than normal. The remainder of the examination was unremarkable. Dr. Kirkpatrick diagnosed
primary right carpal tunnel syndrome complicated by RSD. The RSD was itself complicated by
myofascial pain syndrome with trigger points in the right shoulder as well as significant
depression. On August 23, 2008 Dr. Kirkpatrick stated that appellant advised him of recent
actions by the Office that he found disturbing. The Office found that a negative bone scan ruled
out RSD, also known as complex regional pain syndrome (CRPS). He opined that the Office’s
conclusion contradicted scientific publications on the subject. Dr. Kirkpatrick asserted that a
bone scan had never been validated as a reliable diagnostic test for RSD and, in his experience,
the bone scan was normal in many cases of well-documented RSD. He stated that the objective
findings overwhelmingly supported the diagnosis of RSD.
In reports dated January 17 and 21, March 28, April 23 and September 22, 2008,
Dr. Walter E. Afield, a Board-certified specialist in neurology and psychiatry, reviewed
appellant’s medical history and noted that neurodiagnostic testing was performed.4 He
diagnosed major depression, fibromyalgia, RSD, migraine headaches, carpal tunnel syndrome
and supraspinatus tendinopathy in appellant’s right upper extremity, all of which caused chronic
pain and total disability. Dr. Afield opined that appellant’s emotional condition developed as a
result of her work-related medical conditions and was becoming worse. He expressed his
disagreement with the 2007 findings of Dr. Flaherty that appellant did not have RSD, migraines
or fibromyalgia.
In reports dated January 25 and February 16, 2008 and a February 15, 2008 baseline
sleep study report, Dr. Frank Scott Perrino, a Board-certified internist specializing in sleep
medicine, diagnosed distorted sleep architecture manifested by a distinct lack of delta sleep and
rapid eye movement (REM) sleep, severe sleep fragmentation and poor sleep efficiency. He
noted that appellant had a history of fibromyalgia and insomnia, also chronic fatigue syndrome,
anxiety, depression, memory loss, chronic headaches, hypothyroidism, irritable bowel syndrome,
recurrent bronchitis, pneumonia and allergies. Dr. Perrino noted that appellant had a family
history of sleep disorders. He indicated that sleep deprivation and fragmentation were a cause or
aggravating factor in fibromyalgia patients and patients with depression. On July 1, 2008
Dr. Perrino stated that there was clear continuity in appellant’s case which was initiated as a case
of worsening carpal tunnel syndrome, worsening fibromyalgia, worsening sleep and RSD. He
indicated that there was a logical and scientific progression of her conditions. Dr. Perrino opined
that appellant was totally disabled due to her sleep disorder and fibromyalgia. In a
September 22, 2008 report, he noted that appellant’s disability claim had been denied.
Dr. Perrino explained his disagreement with the opinion of Dr. Flaherty who examined appellant
4

There is a medical transcription error in Dr. Afield’s March 28, 2008 report in that Dr. Perrino is referred to as
Dr. Corrino.

3

on May 1, 2007 and found no residuals of appellant’s accepted bilateral carpal tunnel syndrome,
RSD, fibromyalgia or migraines.
Appellant requested reconsideration. By decision dated January 16, 2009, the Office
denied appellant’s claim for wage-loss compensation and medical benefits on the grounds that
the medical evidence did not establish any work-related disability or medical condition after
November 28, 2007.5
LEGAL PRECEDENT
Where the Office meets its burden of proof in justifying termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
related to the employment injury.6 In order to prevail, the employee must establish by the weight
of the reliable, probative and substantial evidence that he or she had an employment-related
disability which continued after termination of compensation benefits.7
ANALYSIS
The Board finds that, following the termination of appellant’s wage-loss compensation
and medical benefits on November 28, 2007, she failed to establish that she had any continuing
disability or medical condition causally related to her March 31, 2004 employment-related
conditions, bilateral carpal tunnel syndrome, aggravation of fibromyalgia, resolved, temporary
aggravation of migraine headaches, resolved, right arm RSD and right medial nerve neuralgia
secondary to her right carpal tunnel release surgery.
In reports dated February 5 and September 9, 2008, Dr. Eliazer reviewed appellant’s
medical history and provided findings on physical examination. He diagnosed bilateral carpal
tunnel syndrome, fibromyalgia, RSD and anxiety. Anxiety is not an accepted condition and
Dr. Eliazer did not provide sufficient explanation as to how this condition was causally related to
appellant’s job. He did not address the issue of whether appellant was disabled on or after
November 28, 2007 due to her accepted medical conditions. For these reasons, the opinion of
Dr. Eliazer is not sufficient to establish a work-related disability after November 28, 2007.
On May 20, 2008 Dr. Botwin noted that he examined appellant as a new patient who had
lumbar and cervical spine pain, right shoulder pain and right hand pain which she attributed to
her employment. He provided physical findings on examination and diagnosed cervical spine
stenosis and neuritis and carpal tunnel syndrome. Dr. Botwin did not address the cause of the
cervical spine stenosis and neuritis, which are not accepted conditions. He did not opine that
5

Subsequent to the January 16, 2009 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
6

I.J,.59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Anna M. Blaine, 26 ECAB 351, 353-54
(1975); see Fred Foster, 1 ECAB 127, 132-33 (1948).
7

I.J. supra note 6; Gary R. Sieber, 46 ECAB 215, 222 (1994); see Wentworth M. Murray, 7 ECAB 570,
572 (1955).

4

appellant was disabled on or after November 28, 2007 due to her accepted carpal tunnel
syndrome. Therefore, Dr. Botwin’s report does not establish that appellant had a work-related
disability or medical condition on or after November 28, 2007 causally related to her
employment.
On June 11, 2008 Dr. Kirkpatrick diagnosed primary right carpal tunnel syndrome
complicated by RSD. The RSD was itself complicated by myofascial pain syndrome with
trigger points in the right shoulder as well as significant depression. However, Dr. Kirkpatrick
did not address the issue of whether appellant had any employment-related disability or medical
condition on or after November 28, 2007. On August 23, 2008 he commented on a notation in
the Office’s August 15, 2008 decision which pointed out that he had not discussed, in his
June 11, 2008 report, a November 2, 2007 bone scan that failed to show active signs of RSD.
Dr. Kirkpatrick opined that a bone scan had never been validated as a reliable diagnostic test for
RSD and, in his experience, a bone scan was normal in many cases of well-documented RSD.
He stated that the objective findings overwhelmingly supported the diagnosis of RSD. However,
Dr. Kirkpatrick did not provide a rationalized explanation as to how appellant was disabled on or
after November 28, 2007 causally related to his accepted RSD or any of his other accepted
conditions which the Office found had resolved at the time of its December 26, 2007 termination
decision. Therefore, his reports do not establish an employment-related disability or medical
condition on or after November 28, 2007.
In reports dated January 25, February 15 and 16, July 1 and September 22, 2008,
Dr. Perrino diagnosed distorted sleep architecture manifested by a lack of delta and REM sleep,
severe sleep fragmentation and poor sleep efficiency. He indicated that appellant had a history
of fibromyalgia and insomnia, also chronic fatigue syndrome, anxiety, depression, memory loss,
chronic headaches and several other conditions. Dr. Perrino noted that appellant had a family
history of sleep disorders. He stated that sleep deprivation and fragmentation were a cause or
aggravating factor in fibromyalgia patients and patients with depression. Dr. Perrino opined that
there was a logical and scientific progression of appellant’s conditions through worsening carpal
tunnel syndrome, worsening fibromyalgia, worsening sleep and RSD. He indicated that
appellant was totally disabled due to her sleep disorder and fibromyalgia. However, the Office
has not accepted a sleep disorder in this case. In light of appellant’s family history of sleep
disorders noted by Dr. Perrino, he failed to provide sufficient rationale explaining how the sleep
disorder was causally related to appellant’s accepted carpal tunnel syndrome, fibromyalgia and
RSD. Although he opined that appellant’s accepted fibromyalgia caused disability, he did not
provide specific dates of disability. Dr. Perrino expressed his disagreement with the opinion of
Dr. Flaherty who examined appellant on May 1, 2007 and found no residuals of appellant’s
accepted bilateral carpal tunnel syndrome, RSD, fibromyalgia or migraines. However, the issue
on appeal is whether appellant had any disability or medical condition on or after November 28,
2007 causally related to his accepted medical conditions. Dr. Flaherty’s report addressed
appellant’s impairment as of May 1, 2007. Therefore, Dr. Perrino’s disagreement with
Dr. Flaherty’s May 1, 2007 report is not relevant to the issue on appeal. The Board finds that
Dr. Perrino’s reports do not establish that appellant had any work-related disability or medical
condition on or after November 28, 2007.
In reports dated December 17, 2007 to September 22, 2008, Dr. Afield diagnosed major
depression, fibromyalgia, RSD, migraine headaches, carpal tunnel syndrome and supraspinatus

5

tendinopathy in appellant’s right upper extremity, all of which caused chronic pain and total
disability. He opined that all the diagnosed conditions were causally related to appellant’s
employment. However, right upper extremity supraspinatus tendinopathy and depression are not
accepted conditions. Dr. Afield did not provide a rationalized explanation as to how these
conditions were causally related to appellant’s job. He did not provide objective findings on
physical examination and test results to establish that appellant was disabled on or after
November 28, 2007 due to her accepted fibromyalgia, RSD, migraine headaches, carpal tunnel
syndrome or right medial nerve neuralgia. Dr. Afield expressed his disagreement with the 2007
findings of Dr. Flaherty that appellant did not have RSD, migraines or fibromyalgia. However,
as noted, Dr. Flaherty examined appellant on May 1, 2007. The issue on appeal is whether
appellant had any disability or medical condition on or after November 28, 2007 causally related
to her accepted medical conditions. Dr. Afield did not provide a rationalized medical opinion,
supported by findings on physical examination and objective test results, establishing that
appellant was disabled on or after November 28, 2007 as a result of her accepted medical
conditions. Therefore, his reports do not discharge appellant’s burden of proof.
The Board finds that the medical evidence is not sufficient to establish that appellant had
any disability or medical condition after November 27, 2007 causally related to his accepted
medical conditions. Accordingly, the Office properly denied appellant’s claim for wage-loss
compensation and medical benefits after November 28, 2007.
On appeal appellant asserts that the weight of the medical evidence is on her side.
However, for the reasons given, the medical evidence fails to establish that she had any workrelated disability or medical condition on or after November 28, 2007 causally related to her
accepted medical conditions. Therefore, this argument is without merit.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she had
any work-related disability or medical condition after November 28, 2007.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 16, 2009 and August 15 and April 25, 2008 are affirmed.
Issued: November 19, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

